Citation Nr: 1618584	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  05-02 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine, prior to January 4, 2006.

2.  Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine, beginning March 1, 2006.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1980 to April 1995.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  Prior to January 4, 2006, the Veteran's degenerative disc disease of the lumbar spine was manifested by pain, spasms, weakness, tenderness, and forward flexion limited to, at worst, 40 degrees.

2.  Beginning March 1, 2006, the Veteran's degenerative disc disease of the lumbar spine was manifested by pain, spasms, weakness, guarding, tenderness, intervertebral disc syndrome with no doctor prescribed periods of bed rest, and forward flexion limited to, at worst, 50 degrees.


CONCLUSIONS OF LAW

1.  Prior to January 4, 2006, the criteria for a rating in excess of 20 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2015).

2.  Beginning March 1, 2006, the criteria for a rating in excess of 20 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

The RO's January 2004 letter advised the Veteran of the elements of the information and evidence needed to substantiate and complete a claim, notice of what evidence is to be provided by the claimant, and notice of what evidence VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, the RO's March 2006 letter to the Veteran provided him with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, with these letters, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal. 

The duty to assist the Veteran has also been satisfied in this case.  The RO obtained the Veteran's service treatment records and his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has also been afforded VA examinations, which are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the October 2005, July 2010, and June 2013 VA examiners took into account the Veteran's statements, treatment records, and findings on clinical examination, which allowed for fully-informed evaluations of his low back disability.  Id.

Additionally, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) in April 2008 during which the Veteran and his representative presented testimony in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) (2015) requires the VLJ who chairs a hearing to fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ explained the issues on appeal, the hearing focused on the elements necessary to substantiate the Veteran's claim, and the Veteran and his representative, through questioning and the Veteran's testimony, demonstrated actual knowledge of the elements necessary to substantiate his claim.  Moreover, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has either individual identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board also finds that there has been substantial compliance with its October 2009, March 2012, February 2013, and March 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran's claim was first remanded in October 2009 to provide him with a new VA spine examination and to contact him and request that he provide information to the RO about any non-VA medical treatment he received since June 2004.  In May 2010, the RO sent a letter to the Veteran and requested that he complete and return authorizations for private medical providers in order to allow the RO to attempt to obtain any identified records.  The Veteran did not respond to that letter and it was not returned as undeliverable.  While his claim was in remand status he was also afforded a July 2010 VA spine examination.  The Veteran's claim was next remanded in March 2012 because the July 2010 VA examiner failed to note in his or her examination report that the Veteran's claims file was reviewed.  On remand, the RO obtained an April 2012 addendum opinion from the July 2010 VA examiner indicating that the Veteran's claims file had been reviewed in conjunction with the examination.  In February 2013, the Veteran's claim was remanded to afford him a more recent VA spine examination, which took place in June 2013.

The Veteran's claim was most recently remanded in March 2015 to contact him and request that he complete authorizations for any non-VA medical providers with whom he had sought treatment and to identify all VA treatment he had received.  The RO sent the Veteran an April 2015 letter requesting this information; however, he did not respond to that letter and it was not returned as undeliverable.  The March 2015 remand directives also instructed the RO to provide the Veteran with a more recent VA spine examination.  The Veteran cancelled a May 2015 VA examination because he indicated he did not have transportation.  A new VA examination was rescheduled for June 2015 and he cancelled that examination as well; he did not provide a reason for doing so, nor did he request that it be rescheduled.  Significantly, the RO readjudicated the Veteran's claim in a July 2015 supplemental statement of the case and thereafter the Veteran returned a signed waiver of the 30 day waiting period and requested that his claim be forwarded to the Board immediately.  Additionally, in a February 2016 brief, the Veteran's representative acknowledged that the Veteran did not attend his scheduled examinations and did not request that one be rescheduled.  The Board notes that VA's duty to assist is not a one way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If the Veteran wishes help he cannot passively wait for it in circumstances where his own actions are essential in obtaining putative evidence.  Id.

Based on the foregoing, the Board finds that the RO has substantially complied with its October 2009, March 2012, February 2013, and March 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

The Board has thoroughly reviewed all of the evidence of record, with an emphasis on the medical evidence pertinent to the claim on appeal.  Although all the evidence of record has been thoroughly reviewed, the Board is not required to discuss each piece of evidence in detail.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis herein will focus on what the evidence shows, or fails to show, with respect to the Veteran's claim.

In July 2004, the RO granted service connection for a low back disability and assigned a 20 percent disability rating.  In a January 2007 rating decision, the RO granted a temporary 100 percent evaluation beginning January 4, 2006, and prior to March 1, 2006, based on surgical treatment necessitating convalescence, and then restored the 20 percent rating beginning March 1, 2006.  The Veteran contends that his low back disability is more severe than it is currently rated.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

All service-connected spine disabilities are rated pursuant to The General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), unless the spinal disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Incapacitating Episodes Rating Formula).  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Under the General Rating Formula, a thoracolumbar spine disability is assigned a 20 percent disability rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula.  A 40 percent disability rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine.  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, General Rating Formula at Note (2).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation, and the normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.

Objective evidence of neurologic abnormalities of the spine are rated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula at Note (1).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months, and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past twelve months.  Id.  For purposes of evaluation under Diagnostic Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that require bed rest as prescribed by a physician and treatment by a physician.  Id. at Note (1).

At a January 2004 VA appointment, the Veteran reported sharp, constant low back pain with spasms.  There was no evidence of any associated neurological symptoms.

At a June 2004 VA fibromyalgia examination, the examiner included a standard back examination due to the Veteran's reports of back pain and magnetic resonance imaging (MRI) results of bulging and degenerative discs.  Veteran complained of low back pain, weakness, fatigue, and flare-ups.  A May 2003 MRI revealed desiccation and degeneration in lumbar discs L4-5 and L5-S1, and the examiner noted there was beginning kyphosis of the upper thoracic spine.  There was objective evidence of paraspinous spasm and tenderness and there were no abnormal neurologic findings.  The Veteran's trunk mobility was only moderately limited; he reported constant lumbar paraspinous muscle spasm, which was aggravated and increased with side bending and shoulder twisting.  He did not exhibit abnormal weight bearing or gait.  In spite of the spasm, without any additional pain other than what he experienced all the time, the Veteran was able to bend his trunk to 30 degrees to the right and left; forward bending caused pain at 45 degrees and he was able to extend to 4 degrees without increasing pain.  The examiner indicated that repetitive use testing was unable to be performed due to pain.

At an August 2004 VA pain management consultation, the Veteran reported constant back pain, which was tolerable at that appointment but had been severe three weeks prior.  He denied bowel or bladder incontinence.  Range of motion testing revealed full flexion with no pain, moderately restricted extension with pain, mildly restricted side bending with no pain, and moderately restricted rotation with pain on the left side of his back.  Spine alignment was normal and there was no evidence of muscle atrophy.

At an October 2004 VA physical therapy consultation, range of motion testing revealed minimal loss with flexion and bilateral side bending; extension and bilateral rotation were within normal limits.  On repetitive use testing, there was no change in flexion or extension.

At an August 2005 VA appointment, the Veteran reported that he fell out of bed three weeks prior and had no morning erections since then; he denied alteration in bowel or bladder control.  The Veteran's back was tender to palpation with muscle spasms and he had decreased range of motion secondary to pain.  A MRI performed the previous week was essentially unchanged from previous studies, leading the examiner to determine that it was unlikely his erectile dysfunction was a neurological manifestation of his back disability.  At a September 2005 VA neurosurgery consultation, the Veteran reported severe constant back pain; at times his pain was so severe he had to lay in bed for four days at a time.

At an October 2005 VA spine examination, the Veteran reported constant back pain.  He complained of numbness and episodes of loss of bowel control and erectile dysfunction, which he attributed to his low back disability; he denied urinary incontinence.  He acknowledged flare-ups, stating that they generally lasted all day and that the frequency depended on his physical activities.  He described his functional impairment during flare-ups as decreased range of motion and back function due to stiffness and pain.  Flare-ups were precipitated by twisting, turning the wrong way, lifting more than ten pounds, bending, and stooping, and were alleviated by resting and medication.  He stated he was limited to walking up to 50 feet due to his back and that back pain caused him to avoid sex and also caused disturbed sleep.  Physical examination revealed diffuse tenderness of the lumbosacral spine; there were no paraspinal or muscle spasms.  There was no evidence of guarding severe enough to result in an abnormal gait or spinal contour, postural or musculature abnormalities, intervertebral disc syndrome, or ankylosis.  Motor examination was normal and reflexes were equal and intact.  On range of motion testing, flexion was limited to 50 degrees, extension was to 10 degrees, right and left lateral flexion were limited to 10 degrees, and right and left rotation were limited to 20 degrees; combined range of motion was 110 degrees.  The Veteran denied pain on motion and acknowledged stiffness at the end of ranges of motion.  Following repetitive use, the Veteran's range of motion was additionally limited by 10 degrees flexion due to pain, stiffness, and lack of endurance.  The examiner was unable to comment on additional limitations during flare-ups that had not been observed.  The examiner diagnosed degenerative joint disease of the lumbar spine based on radiological imaging.

Private treatment notes from B. H., M. D. reflect the Veteran underwent back surgery in early January 2006.  Approximately two weeks post surgery, the Veteran acknowledged some achiness in his back and Dr. B. H. documented the Veteran was doing excellent.  In April 2006, the Veteran informed Dr. B. H. that he was feeling better and Dr. B. H. noted x-ray results were "excellent with good early healing."  July 2006 treatment notes from Dr. B. H. noted the Veteran was doing "excellent with his back," although he still experienced occasional achiness.  In October 2006, the Veteran reported increased back pain due to recent trauma; on examination there was no abnormal motion on flexion and extension.  In November 2007, the Veteran' informed Dr.B. H. that his lower back was doing better but that the pain was still there; on examination Dr. B. H. found the Veteran's fusion appeared okay.  At that appointment, the Veteran's main complaint was neck pain. 

At a June 2008 VA appointment, the Veteran reported low back pain, which began six months prior.  He indicated that following surgery in January 2006 he was "symptom free" until January 2008 when his left buttock and low back began hurting again.  He denied bowel or bladder incontinence.  The examiner found the Veteran's forward flexion was near normal with evidence of pain, extension was very limited with no evidence of pain, and side bending and rotation were very limited with pain on the left side only.

At a July 2010 VA spine examination, the Veteran reported central low back pain; there were no complaints of clicking or popping and no evidence of locking or giving way.  He denied bowel or bladder changes and urinary or fecal incontinence.  The Veteran's gait was slow and antalgic with the aid of a cane.  He stated his back pain made it difficult to put on socks and drive and that he was limited in how long he could stand and walk.  The Veteran acknowledged flare-ups one to two times a month causing him to seek self-imposed bed rest for 30 minutes to an hour.  On examination, there was no tenderness to palpation or palpable muscle spasms.  There was flattening of the lumbar lordotic curve.  Range of motion testing revealed forward flexion to 90 degrees, with pain at 90 degrees; extension to 20 degrees without pain; right and left rotation each to 30 degrees, with pain at 30 degrees; and right and left lateral flexion each to 30 degrees without pain.  On repetitive motion testing, the Veteran experienced pain but did not exhibit any additional functional loss due to pain, fatigue, weakness, lack of endurance, or incoordination.

At an August 2013 VA spine examination, the Veteran reported flare-ups with increased activity.  Range of motion testing revealed forward flexion to 80 degrees, with pain at 75 degrees; extension to 20 degrees, with pain at 15 degrees; right lateral flexion to 30 degrees, with pain at 20 degrees; left lateral flexion to 30 degrees, with no objective evidence of painful motion; right lateral rotation to 30 degrees, with no objective evidence of painful motion; and left lateral rotation to 30 degrees, with pain at 20 degrees.  Range of motion on repetitive use testing was not additionally limited, although the examiner found the Veteran's functional impairment was characterized by less movement than normal, weakened movement, and pain on movement.  There was some localized tenderness and evidence of guarding or muscle spasms and no evidence of muscle atrophy.  The examiner noted that the Veteran had intervertebral disc syndrome but had not experienced any incapacitating episodes over the past twelve months.  While there was evidence of lower extremity radiculopathy, there was no evidence of any other neurological abnormalities.  The examiner determined the Veteran's subjective reports of his symptoms were consistent with the objective clinical findings with the exception that his rectal examination revealed no evidence of bowel incontinence or decreased anal sphincter tone.  The examiner further determined that the Veteran's erectile dysfunction complaint was multifactorial and was due to a combination of his nonservice-connected benign prostatic hyperplasia, low testosterone, and diabetes mellitus, type II, and not due to his service-connected lumbar condition at all.

At a November 2013 VA appointment, range of motion testing revealed forward flexion to 50 degrees, extension to 30 degrees, and bilateral bending to 30 degrees.  The Veteran denied urinary incontinence.  At June and August 2014 VA appointments, the Veteran continued to deny bladder or bowel incontinence.  A November 2014 VA treatment note reflects the Veteran continued to experience low back pain and that he was scheduled to have back surgery, but a March 2015 VA treatment note documents that the Veteran decided against surgery.

At his April 2008 hearing before the Board, the Veteran testified that his low back disability was worse; he indicated it was difficult to drive for a long period of time, use stairs, stand, and walk and that he used a walker, cane, and sometimes a wheelchair.  The Veteran also acknowledged that his low back disability interfered with his ability to sleep because he was unable to turn over at night and had to lay in the same position.  He also alleged that the October 2005 VA examiner did not examine his back or rectum, as stated in the report, and only examined his knees and elbows. 

Based on the rating criteria relevant to spine disorders, for a disability rating in excess of 20 percent under the General Rating Formula, the evidence must establish, at the very least, favorable ankylosis of the entire thoracolumbar spine or forward flexion to 30 degrees or less.  38 C.F.R. § 4.71a.  To warrant a disability rating in excess of 20 percent under the Incapacitating Episodes Rating Formula, the evidence must demonstrate that the Veteran experienced incapacitating episodes of at least four weeks, with bed rest prescribed by a physician.  Id.

Prior to January 4, 2006, and beginning March 1, 2006, disability ratings in excess of 20 percent for the Veteran's low back disability are not warranted.  

While the August 2013 VA examiner found the Veteran had intervertebral disc syndrome, there is no evidence he was prescribed at least four weeks of bed rest by a physician.  In fact, there is no evidence in the record that he has ever been prescribed any amount of bed rest by a physician.  As such, a rating under the Incapacitating Episodes Rating Formula is not appropriate.

Considering the General Rating Formula, there is no evidence of favorable ankylosis of the thoracolumbar spine or forward flexion to 30 degrees or less at any point during either period on appeal which would warrant a rating in excess of 20 percent.

When evaluating disabilities of the musculoskeletal system involving joints, in addition to the schedular criteria, adequate consideration must be given to functional loss due to flare-ups of pain, weakness, fatigability, incoordination, pain on movement, and lack of endurance.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Consideration has been given to evidence of functional loss and whether manifestations of functional loss would rise to the level such that the next higher 40 percent rating would be appropriate.  In June 2004, the Veteran's forward flexion caused pain at 45 degrees, he had full flexion with no pain in August 2004, and in October 2004 range of motion testing revealed "minimal loss" with flexion.  At the Veteran's October 2005 spine examination, his forward flexion was to 50 degrees and was limited to 40 degrees following repetitive use testing.  The examiner was unable to comment on any additional loss of range of motion the Veteran might experience during flare-ups because they had not been observed.  In October 2006 there was no abnormal motion on flexion and in June 2008, the Veteran's forward flexion was "near normal" with evidence of pain.  At his June 2010 VA examination he had full forward flexion to 90 degrees with pain at 90 degrees and the examiner found there was no evidence of additional functional loss on repetitive motion testing.  In August 2013, the Veteran's forward flexion was to 80 degrees with pain at 75 degrees and repetitive motion testing did not cause additional limitation of motion.  The examiner found evidence of functional impairment characterized as less movement than normal, weakened movement, and pain on movement.  In November 2013, the Veteran's forward flexion was to 50 degrees.  The Veteran's forward flexion during the periods on appeal was limited to, at worst, 40 degrees prior to January 4, 2011, and 50 degrees beginning March 1, 2006.

The Board recognizes that there is some evidence of functional impairment due to, among other things, pain and flare-ups.  Pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  The Board has also considered flare-ups.  Notably, the October 2005 VA examiner was unable to comment on additional functional impairment during flare-ups because they had not been observed.  In that regard, there is no evidence of record and the Board cannot construe the October 2005 VA examiner's statement as positive evidence that flare-ups cause functional loss rising to the level such that a rating in excess of 20 percent would be warranted.  Considering functional loss, there is no evidence that the Veteran is so limited by the factors in DeLuca and 38 C.F.R. § 4.40, 4.45, and 4.59 (2015) as to constitute forward flexion of less than 30 degrees or favorable ankylosis of the entire thoracolumbar spine warranting a rating in excess of 20 percent.

The Board has also considered whether a separate evaluation is warranted for any neurological component of the Veteran's low back disability.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1).  In an August 2013 rating decision, the RO granted service connection and assigned separate ratings for Veteran's left and right lower extremity radiculopathy, as secondary to his low back disability.  The Veteran has not disagreed with these assigned ratings and these issues are not currently before the Board.  There is no objective evidence of any additional neurological manifestations attributable to the Veteran's low back disability.  The Veteran has consistently denied bladder incontinence and, more often than not, denied bowel incontinence.  Although at times he stated he believed his low back disability caused bowel incontinence, the August 2013 examiner performed a rectal examination and found that there was no medical evidence of bowel incontinence or decreased anal sphincter tone.  Moreover, while the Veteran reported his back pain sometimes interfered with his ability to maintain an erection, there is no evidence that this is neurological in nature.  In fact, the August 2013 VA examiner specifically found that the Veteran's erectile dysfunction was due to his nonservice-connected disabilities.

The Board has also considered whether staged ratings would be appropriate.  While there may have been day-to-day fluctuations of the Veteran's low back disability, the evidence of record shows no distinct time period during which the Veteran's symptoms have varied to such an extent that a rating in excess of 20 percent would be warranted during either period on appeal.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Board notes that the Veteran's statements regarding the symptoms he experiences are competent evidence because this requires only personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  While the Board finds that the Veteran is competent to report his symptoms, his statements are not competent evidence to identify severity of his low back disability and relate it to the appropriate diagnostic codes, disability ratings, or to determine whether his low back disability has caused any neurological manifestations, as specialized medical education, training, or experience is required to make these determinations.  See 38 C.F.R. § 3.159(a).  Conversely, evidence concerning the nature, extent, manifestations, and severity of the Veteran's low back disability has been provided by qualified medical professionals who have examined him during the appeal.  See id.  The medical findings, as provided in the examination reports, directly address the rating criteria under which his low back disability is evaluated, and the VA examiners considered the Veteran's statements when making their findings.  As such, the Board finds that the objective medical evidence of record is the most competent evidence to determine the level of severity of the Veteran's low back disability

The Board wishes to address the Veteran's contentions at his April 2008 hearing before the Board wherein he indicated that the October 2005 VA medical examiner only examined his knees and elbows and did not examine his back.  He specifically stated "when the paperwork came out [that] I had a complete exam to include a rectal exam [] I almost lost it."  First, the Board notes that the October 2005 VA examination report specifically states that a rectal examination was not performed.  Second, the examination report indicates that the Veteran's spine was inspected, range of motion testing was performed, and the examiner documented the Veteran's limitation of motion in degrees.  VA denied an increase in his low back disability rating in supplemental statements of the case dated January 2006, December 2006, and November 2007, based, in part, on the results of the allegedly inadequate October 2005 VA examination.  Interestingly, the Veteran submitted statements in support of his claim in January 2007, March 2007, and November 2007, and did not dispute the results of the October 2005 examination report in any of those statements.  The Veteran did not express any disagreement with how the October 2005 VA examination was conducted or the results as listed in the examination report until his hearing in April 2008.  While the Veteran may sincerely believe that his low back disability was not adequately examined at the October 2005 examination and that his examination was not thorough, the Veteran, as a lay person, is not competent to provide an opinion as to what medical testing is required to make specific medical findings regarding a disability or to relate those findings to the appropriate diagnostic codes or disability ratings.  See 38 C.F.R. § 3.159(a).

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Id. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluations are, therefore, adequate, and no referral is required.  Id.  If, however, the schedular rating is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as "marked interference with employment" and "frequent periods of hospitalization," to render impractical the application of the regular schedular standards, the case must be referred to VA's Director of Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. 3.321(b)(1).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the ratings assigned herein inadequate.  The Veteran's service-connected low back disability has been evaluated under the appropriate diagnostic code, which specifically contemplates the level of impairment caused by this disability.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  At times, he has indicated that his back pain has interfered with his ability to sleep, and the Board acknowledges that impaired sleep due to pain is not contemplated by the schedular criteria.  Notably, the Veteran has been in receipt of a total disability rating for compensation purposes based on individual unemployability since 2002.  Despite the fact that the Veteran has not been working during the entire period on appeal, there is no evidence that the Veteran's sleep impairment due to back pain has been so severe that it would have the potential to cause marked interference with employment or require frequent periods of hospitalization to render impractical the application of the schedular standards.  As such, the Board finds the criteria for referral for an extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).

Moreover, the Board notes that the Veteran may be awarded an extraschedular rating based on the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  However, in this case, there are no additional symptoms that have not been attributed to a specific service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

The Board has considered the benefit of the doubt doctrine, however, as the preponderance of evidence is against a disability rating in excess of 20 percent prior to January 4, 2006, and beginning March 1, 2006, it is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Prior to January 4, 2006, a rating in excess of 20 percent for degenerative disc disease of the lumbar spine is denied.

Beginning March 1, 2006, a rating in excess of 20 percent for degenerative disc disease of the lumbar spine is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


